Title: To James Madison from James Leander Cathcart, 24 December 1807
From: Cathcart, James Leander
To: Madison, James



Sir
Madeira Decr: 24th: 1807.

By the Brig Apollo Captn: Goldsbury who sails immediately Ihave only time to inform you that Sir Samuel Hood with four sail of the Line & five Frigates & anumber of Transports with General Beresford & four thousand Troops on board are now anchoring within two Cables length of the fortifications of this City  Some of whom have already dropt their Stern Anchors & have Springs  their Cables, flat bottomed Boats out & apparently making every preparation to land their Troops and cannonade the Town in case of resistance  Three British officers have come onShore & are this moment at the Governors, who has called a council of War & as the London of ninety Guns one of the Ships that accompanied the Prince of the Brazils from Lisbon touched here on the 11th: Inst: & gave us information of his having abdicated the throne of his Ancestors, it is the general opinion that no hostilities will take place & that the Troops will be landed & permitted to take possession of the Fortifications without opposition, but whether the British intends holding this placee in deposit for the Crown of Portugal or to convert it into a British Colony is not yet known.
By the next opportunity Iwill give you the particulars  In the mean time Ihave the honor to continue with respectful Esteem Sir Your Obed. Servant

James Leander Cathcart


P S.  3 P M  It is reported that everything is amicably adjusted & that the British troops are to land in the morning!  Appearances justifies the report
4 P M  The Troops have commenced landing without opposition

